Citation Nr: 0019986	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-06 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
status postoperative inguinal hernia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from January 1984 to April 
1995.


FINDING OF FACT

A recurrent right inguinal hernia is not shown.  


CONCLUSION OF LAW

The criteria for an (increased) compensable evaluation under 
the rating schedule for a status postoperative inguinal 
hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §  4.114, Diagnostic Code 7338 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

An allegation of increased disability generally establishes a 
well-grounded claim. Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The VA has had the veteran examined.  The VA has 
fulfilled its duty to assist the veteran in the development 
of the facts pertinent to his claim for an increased 
evaluation. 38 U.S.C.A. § 5107(a).

Service medical records show that the veteran received 
treatment for a recurrent right inguinal hernia necessitating 
herniorrhaphies.  The last service herniorrhaphy was in March 
1995 and it included mesh placement.  

Post-service medical records show that in February 1998 
hernia surgery was performed at a private facility.  The 
preoperative diagnosis was right recurrent inguinal hernia.  
A laparoscopic right femoral hernia was performed.  The 
postoperative diagnosis was right femoral hernia.  

A VA medical examination was performed in January 1999.  It 
was reported that the veteran had a history of multiple 
recurrent hernia repairs.  The physical examination revealed 
multiple scars in both groins and scars from laparoscopic 
hernia repair.  It was reported that there was no current 
evidence of hernias.  The veteran stated that he was unable 
to lift objects that weighed up to 70 pounds at his (job) 
activity at the post office.  The diagnostic assessment was:  
Given the history of recurrent hernias and multiple 
operations, it is recommended that the veteran abstain from 
all activities involving lifting objects heavier than 20 
pounds.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

The status postoperative right inguinal hernia is currently 
rated at 0 percent or noncompensably disabling under 38 
C.F.R. § 4.114, Diagnostic Code 7338.  A noncompensable 
evaluation is assigned for an inguinal hernia which is not 
operated, but remediable, or is small and reducible or 
without true hernia protrusion.  A 10 percent evaluation is 
provided for an inguinal hernia which is postoperative, 
recurrent, readily reducible, and well supported by truss or 
belt.  The next higher rating of 30 percent is assigned for 
an inguinal hernia which is small, postoperative recurrent, 
or unoperated irremediable, not well supported by a truss, or 
not readily reducible.  Finally, a 60 percent evaluation is 
warranted for an inguinal hernia, which is large, 
postoperative, recurrent, not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable.  

At the January 1999 VA medical examination, there was no 
evidence of a right inguinal hernia.  Evidence of a recurrent 
right inguinal hernia is not shown.  The veteran's right 
inguinal hernia disability does not meet the criteria for a 
compensable evaluation. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a schedular compensable 
evaluation for a status post-operative inguinal hernia.  


ORDER

An increased (compensable) evaluation for a status 
postoperative inguinal hernia is denied.

REMAND

Although not addressed in the rating decision of October 1, 
1998, the matter of entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) was indirectly addressed in the 
February 1999 statement of the case.   The Board has 
jurisdiction to address whether a regional office should 
refer to the Under Secretary for Benefits or to the Director, 
Compensation and Pension Service the question of entitlement 
to an extraschedular evaluation and, under the appropriate 
circumstances, to direct that such referral be undertaken.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996);  Fisher v. Principi, 5 Vet. App. 57 
(1993). 

The veteran has reported that he has had three hernia 
surgeries in the last three years.  He has also declared that 
he has missed work and lost wages.  At the last VA 
examination in January 1999, the physician advised the 
veteran not to lift objects heavier than 20 pounds. 

The Under Secretary for Benefits or the Director of the 
Compensation and Pension Service might determine that the 
circumstances in this appeal satisfy the criteria for 
increased compensation pursuant to this regulation.  

Accordingly, the case is REMANDED for the following action:

The RO should refer the veteran's claim for a 
compensable evaluation for his right hernia 
disability to either the Under Secretary for 
Benefits or to the Director of the Compensation and 
Pension Service for consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1). 

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals






 


